Decree affirmed, with $20 costs and disbursements to the respondent. No opinion. Present — Peek, P. J., Glennon, Cohn, Callahan and Breitel, JJ.; Glennon and Callahan, JJ., dissent and vote to reverse in the following memorandum: In our opinion the court presiding in condemnation had the power and the duty to decide the question involved herein in connection with the application for a final decree. We vote to reverse the decree insofar as appealed from and order a new trial of the issues as to the rights of the parties under the contract of sale.